Case 9:19-cv-00243-RC-ZJH Document 15 Filed 08/15/20 Page 1 of 2 PageID #: 90



                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

JAMES ALFRED RAMEY                                §

VS.                                               §                CIVIL ACTION NO. 9:19cv243

DIRECTOR, TDCJ-CID                                §

                     ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Petitioner James Alfred Ramey, proceeding pro se, filed the above-styled petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this court.        The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge concerning this matter. The Magistrate

Judge recommends dismissing the petition without prejudice for failure to exhaust state court

remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ACCEPTED as the opinion of the court. A final

judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

       In addition, the court is of the opinion that the petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See U.S.C. § 2253. The standard that must be met in order

to receive a certificate of appealability requires the petitioner to make a substantial showing of the

denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);
Case 9:19-cv-00243-RC-ZJH Document 15 Filed 08/15/20 Page 2 of 2 PageID #: 91



                            **NOT FOR PRINTED PUBLICATION**

Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner

is not requited to demonstrate that he would prevail on the merits. Rather, he need only demonstrate

that the issues are subject to debate among jurists of reason, that a court could resolve the issues in

a different manner, or that the questions presented in the petition are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. If the petition was dismissed on procedural grounds,

the petitioner must show that jurists of reason would find it debatable: (1) whether the petition raises

a valid claim of the denial of a constitutional right, and (2) whether the district court was correct in

its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding

whether to grant a certificate of appealability should be resolved in favor of the petitioner, and the

severity of the penalty imposed on the petitioner may be considered in making this determination.

See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        In this case, the petitioner has not shown that the issue of whether he exhausted his state court

remedies is subject to debate among jurists of reason. The factual and legal questions raised by

petitioner have been consistently resolved adversely to his position and the questions presented are

not worthy of encouragement to proceed further. As a result, a certificate of appealability shall not

issue in this matter.

        So ORDERED and SIGNED, Aug 15, 2020.


                                                             ____________________
                                                             Ron Clark
                                                             Senior Judge
